Title: Thomas Jefferson to Dabney Minor and Peter Minor, 24 January [1817]
From: Jefferson, Thomas
To: Minor, Dabney,Minor, Peter


          
            Gentlemen
            Monticello Jan. 24.
          
          On the subject of the rents claimed from me by the representatives of Bennet Henderson, my grandson desires me to put into your hands what information I have as to the rents for what are  called the lower and upper field. I had given him a statement of those recieved from after 1807. when returning home to live I had taken the business into my own hands, and for the period before that while transacted by mr Peyton I had requested mr Peyton to attend you, as I knew nothing on the subject but through him. on examining my papers I find a statements of those rents as I made them out from his information, and according to which I believe I settled them with him. be pleased to observe that the rents paid by mr T. E. Randolph were for Henderson’s upper field, the Dower lands and house, and a small peice of my own field  land adjoining the upper field. his account mentions a Thorpe’s field I do not know what ground that  was: for indeed these lots,  claimants and tenants were so numerous and complicated that I do not retain them in my memory, and sometimes without understanding them, rested them entirely on mr Peyton. I am very thankful for your kindness in undertaking to settle them, and shall recieve your judgment whatever it is with the most implicit satisfaction and conviction that it is right. I pray you to be assured of my thankfulness and friendly esteem & respect
          Th: Jefferson
        